                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 1 of 15 Page ID #:176



                               1   BAKER & HOSTETLER LLP
                                   MICHAEL K. FARRELL (pro hac vice)
                               2   KYLE T. CUTTS (CA BAR NO. 257641)
                                   DANTE A. MARINUCCI (pro hac vice)
                               3   Key Tower
                                   127 Public Square, Suite 2000
                               4   Cleveland, OH 44114-1214
                                   Telephone: 216.621.0200
                               5   Facsimile: 216.696.0740
                               6   Attorneys for Defendants
                               7
                               8                   IN THE UNITED STATES DISTRICT COURT
                               9                      CENTRAL DISTRICT OF CALIFORNIA
                              10                                 SOUTHERN DIVISION
                              11
B AKER & H OSTE TLER LLP




                                   LINDA HALL, individually and on                 Case No.: 8:19-cv-01153-AG-ADS
   A TTORNEYS AT L AW




                              12   behalf of all others similarly situated,
       C LEVELA ND




                                                                                    Hon. Andrew J. Guilford
                              13                Plaintiff,
                                                                                    TIME, INC’S AND MEREDITH
                              14   TIME, INC., a Delaware corporation;              CORP.’S REPLY IN SUPPORT
                                   MEREDITH CORP., an Iowa                          OF MOTION TO DISMISS
                              15   corporation; and DOES 1-100,                     CLASS ACTION COMPLAINT
                                   inclusive,
                              16                                                    Hearing Date: September 23, 2019
                                                Defendants.                         Hearing Time: 10:00 a.m.
                              17                                                    Location: Court 10D
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                       REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 2 of 15 Page ID #:177



                               1
                               2                                           TABLE OF CONTENTS

                               3      MEMORANDUM OF POINTS AND AUTHORITIES ................................ 1
                               4      1.        INTRODUCTION................................................................................. 1
                               5      2.        LEGAL ARGUMENT .......................................................................... 1
                               6           A.   By Untimely Filing Her Opposition, Hall Consented to Granting
                               7           Defendants’ Motion......................................................................................1

                               8           B.       Hall’s ARL Allegations Remain Implausible. ................................... 2

                               9           C.       Hall Lacks Statutory Standing to Assert her UCL Claim. ................. 5

                              10           D.    Hall’s Section 496 and Conversion Claims (Counts II and III) Fail
                                           for Additional Reasons. ................................................................................ 7
                              11           E.  Hall Likely Cannot Plead Plausible Claims in an Amended
B AKER & H OSTE TLER LLP




                                           Complaint. ....................................................................................................9
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13      3.        CONCLUSION ................................................................................... 10

                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28                                                               ii
                                                                                    REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                                     CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 3 of 15 Page ID #:178



                               1                                           TABLE OF AUTHORITIES
                               2
                                                                                                                                                        Page(s)
                               3
                                   Cases
                               4
                                   AdTrader, Inc. v. Google, LLC,
                               5
                                     No. 17-cv-07082-BLF, 2018 WL 3428525 (N.D. Cal. July 13, 2018) ............. 7
                               6
                                   Daro v. Superior Court,
                               7     151 Cal. App.4th 1079, 61 Cal. Rptr.3d 716 (2007) ......................................... 6
                               8
                                   Deleon v. Time Warner Cable LLC,
                               9     No. CV 09-2438 AG RNBX, 2009 WL 9426145, at *3 (C.D. Cal. July 17,
                              10     2009) .................................................................................................................. 5

                              11   Driver v. Acquisto,
B AKER & H OSTE TLER LLP




                                      145 Cal. App. 2d 304 (1956) ............................................................................. 9
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13   Hall v. Time Inc.,
                                     158 Cal. App. 4th 847 (2008) ............................................................................ 6
                              14
                                   Johnson v. Pluralsight, LLC,
                              15      728 Fed. App’x 674 (9th Cir. 2018) .................................................................. 6
                              16
                                   Kissel v. Code 42 Software, Inc.,
                              17      No. SACV151936JLSKESX, 2016 WL 7647691 (C.D. Cal. Apr. 14, 2016) .. 6
                              18   Klett v. Sec. Acceptance Co.,
                              19      38 Cal. 2d 770 (1952) ........................................................................................ 9
                              20   Kwikset Corp. v. Superior Court,
                              21     51 Cal. 4th 310 (2011) ................................................................................... 5, 6

                              22   Lucchesi v. Bank of America,
                                      No. SACV 19-00012, 2019 WL 1601391 (C.D. Cal. Feb. 25, 2019) (Guilford,
                              23      J.) ....................................................................................................................... 5
                              24
                                   Minasyan v. Allen L. Adkins & Assocs., PC,
                              25     No. 2:12-CV-01864-ODW, 2012 WL 3848648 (C.D. Cal. Sept. 5, 2012) ...... 2
                              26
                                   MMM Holdings, Inc. v. Reich,
                              27     21 Cal. App. 5th 167 (Ct. App. 2018) ............................................................... 7
                              28                                                                   iii
                                                                                        REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 4 of 15 Page ID #:179



                               1   Nguyen v. Barnes & Noble Inc.,
                               2     763 F.3d 1171 (9th Cir. 2014) ........................................................................... 4
                               3   People v. Brady,
                                     275 Cal. App. 2d 984 (1969) ............................................................................. 8
                               4
                               5   People v. Lorenzo,
                                     64 Cal. App. 3d Supp. 43 (App. Dep’t Super Ct. 1976) ................................... 8
                               6
                               7   People v. Stuart,
                                     272 Cal. App. 2d 653 (1969) ............................................................................. 7
                               8
                                   People v. Williams,
                               9     57 Cal. 4th 776 (2013) ....................................................................................... 9
                              10
                                   People v. Wooten,
                              11     44 Cal. App. 4th 1834 (1996) ............................................................................ 8
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   Sec. & Exch. Comm’n v. Wayland,
       C LEVELA ND




                              13      No. SACV 17-01156AG, 2017 WL 10438822 (C.D. Cal. Oct. 2, 2017)
                                      (Guilford, J.) ...................................................................................................... 2
                              14
                              15   In re Turner,
                                       859 F.3d 1145 (9th Cir. 2017) ........................................................................... 6
                              16
                                   Wade v. Sw. Bank,
                              17     211 Cal. App. 2d 392 (1962) ............................................................................. 3
                              18
                                   Whitehurst v. CVS Pharmacy,
                              19     2013 WL 6086905 (C.D. Cal. Nov. 18, 2013) (Guilford, J.) ............................ 9
                              20   Statutes
                              21
                                   Cal. Bus. & Prof. Code § 17200, et seq.............................................................. 1, 6
                              22
                                   Cal. Bus. & Prof. Code § 17600, et seq.................................................................. 1
                              23
                              24   Cal. Bus. & Prof. Code § 17602(a)(2) .................................................................... 1

                              25   California Penal Code § 496 ........................................................................... 1, 7, 8
                              26   Rules
                              27
                                   C.D. Cal. L.R. 7-12 ............................................................................................. 1, 2
                              28                                                         iv
                                                                                     REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                                      CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 5 of 15 Page ID #:180



                               1   C.D. Cal. L.R. 7-9 ................................................................................................... 2
                               2
                                   Federal Rule of Civil Procedure 6 .......................................................................... 2
                               3
                               4
                               5
                               6
                               7
                               8
                               9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28                                                               v
                                                                                    REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                                     CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 6 of 15 Page ID #:181



                               1                 MEMORANDUM OF POINTS AND AUTHORITIES
                               2   1.     INTRODUCTION
                               3          Plaintiff Linda Hall did not timely oppose defendants’ motion to dismiss.
                               4   And when she did, her brief only confirmed that she seeks to impose obligations on
                               5   defendants that California’s Automatic Renewal Law (“ARL”) does not. Cal. Bus.
                               6   & Prof. Code § 17600, et seq. The ARL does not require a separate, stand-alone
                               7   consent to automatic renewal; it requires consent to an “agreement containing the
                               8   automatic renewal offer terms . . . .” Cal. Bus. & Prof. Code § 17602(a)(2)
                               9   (emphasis added). As shown by the exhibits to Hall’s complaint, the multiple,
                              10   affirmative steps and disclosures in the process of ordering a subscription more
                              11   than comply with this requirement. Because a purported violation of the ARL is
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   the sole basis for each of Hall’s claims, her inability to demonstrate an ARL
       C LEVELA ND




                              13   violation is fatal to them all.
                              14          Further, Hall’s claim through California’s Unfair Competition Law (“UCL”)
                              15   also fails because she lacks standing to bring it. Cal. Bus. & Prof. Code § 17200, et
                              16   seq. Contrary to Hall’s theory, California courts and the Ninth Circuit have made
                              17   clear that to have UCL standing she must allege that she would not have purchased
                              18   her subscription “but for” defendants’ alleged ARL violation, which she does not
                              19   do. Hall’s claims for violation of California Penal Code § 496 and conversion fail
                              20   for the additional reasons that she has not alleged that defendants specifically
                              21   intended to defraud her or the causation required for such a claim and because she
                              22   consented to the transfer of the monies at issue.
                              23   2.     LEGAL ARGUMENT
                              24          A.     By Untimely Filing Her Opposition, Hall Consented to Granting
                              25                 Defendants’ Motion.
                              26          Hall filed her opposition brief four days after the due date. Thus, the Court
                              27   may grant Defendants’ motion without considering her brief. See C.D. Cal. L.R. 7-
                              28
                                                                               1
                                                                       REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 7 of 15 Page ID #:182



                               1   12 (“The failure to file any required document, or the failure to file it within the
                               2   deadline, may be deemed consent to the granting or denial of the motion.”); Sec. &
                               3   Exch. Comm’n v. Wayland, No. SACV 17-01156AG, 2017 WL 10438822, at *1
                               4   (C.D. Cal. Oct. 2, 2017) (Guilford, J.) (denying defendant’s motion to dismiss as
                               5   untimely pursuant to Local Rule 7-12).
                               6         Hall and Defendants agreed on a hearing date of September 23, 2019,
                               7   making Hall’s opposition due September 2, 2019. C.D. Cal. L.R. 7-9. But because
                               8   September 2, 2019 “was Labor Day, Federal Rule of Civil Procedure 6(a)(1)(C)
                               9   and (a)(5) direct that [Hall’s] opposition [was] due instead on Friday,” August 30,
                              10   2019. Minasyan v. Allen L. Adkins & Assocs., PC, No. 2:12-CV-01864-ODW,
                              11   2012 WL 3848648, at *1 (C.D. Cal. Sept. 5, 2012) (discussing the impact of Labor
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   Day on plaintiff’s filing of an opposition brief and viewing the failure to timely file
       C LEVELA ND




                              13   as consent to the granting of a motion). Hall, however, did not file and serve her
                              14   opposition until the afternoon of September 3, 2019. (ECF No. 18.) 1 Because Hall
                              15   failed to file her opposition brief in the time provided by the rules, she has
                              16   consented to the granting of Defendants’ motion. C.D. Cal. L.R. 7-12; Wayland,
                              17   2017 WL 10438822, at *1; Minasyan, 2012 WL 3848648, at *1.
                              18         Even if the Court considers Hall’s brief, nothing therein changes the fact that
                              19   her complaint should be dismissed for failing to state valid claims. Wayland, 2017
                              20   WL 10438822, at *1 (“Dow’s motion is denied because of its failure to comply
                              21   with Local Rule 7-12, and because of the other reasons justifying denial discussed
                              22   throughout this order.”).
                              23         B.     Hall’s ARL Allegations Remain Implausible.
                              24         Hall’s primary basis for claiming a violation of California’s ARL—that
                              25   Defendants were required to have a separate “prompt or feature” to capture her
                              26
                              27   1
                                    A “corrected” version was filed two days later, on September 5, 2019. (Dkt. No.
                                   19.)
                              28
                                                                               2
                                                                       REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 8 of 15 Page ID #:183



                               1   affirmative consent to the automatic renewal in particular—is incorrect as a matter
                               2   of law. The statute does not require such a feature. Rather, the consumer must
                               3   affirmatively consent to the agreement containing the automatic renewal, not
                               4   separately consent solely to the automatic renewal option, as Hall claims.
                               5         Hall does not analyze the controlling statutory language. Nor does she deny
                               6   that she seeks to impose a distinct requirement of separate, free-standing
                               7   affirmative consent to the automatic-renewal feature. (See Opp’n at 13-14 (arguing
                               8   that Defendants are required to have a separate check box like the “gift option”
                               9   checkbox).) Instead, she argues that because dictionary definitions of “affirm” and
                              10   “explicit”—neither of which appear in the relevant portion of the statute—mean
                              11   “leaving nothing implied,” affirmative consent can only be achieved by “express”
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   rather than “implied” consent (again, neither of which are in the statute). (Id. at 8.)
       C LEVELA ND




                              13   “Express” consent, Hall argues, can only be achieved orally (“viva voce”) or “in
                              14   writing.” (Id. (quoting Wade v. Sw. Bank, 211 Cal. App. 2d 392, 406 (1962).)
                              15   Under this tortured reading of “affirmative consent,” which has no basis in the
                              16   ARL, not even Hall’s proposed “prompt or feature” would pass muster.
                              17         To the extent that she responds to Defendants’ other arguments, Hall
                              18   mischaracterizes them. 2 Her brief inaccurately treats parts of the order flow
                              19   attached to her complaint as though each appears onscreen independent of the
                              20   others, ignoring the fact that all are part of an online sequence that lead to a
                              21   subscription agreement and that one cannot reach one without passing through the
                              22   others. From this incorrect premise, Hall then argues that each piece separately
                              23   fails to comply with the ARL. (Opp’n at 7-13.)
                              24
                              25
                                   2
                                    Hall also abandons allegations made in her complaint. For example, Hall makes
                              26   no effort to defend her allegation that Defendants failed to provide an online
                                   mechanism to cancel after Defendants noted that the online-cancellation
                              27   requirement was not in effect when she allegedly placed her order.
                              28
                                                                               3
                                                                       REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 9 of 15 Page ID #:184



                               1         Hall’s graphic representations of her exhibits in the text of her brief are also
                               2   inaccurate or incomplete. For example, the depiction of the Automatic Renewal
                               3   Notice does not reflect the yellow, highlighted box in which that language appears
                               4   and the text and spacing are distorted. (Compare Opp’n at 11-12 with Compl.
                               5   Exhibit A, Page ID #25; Compl. Exhibit B, Page ID #31; compare also Opp’n at 8-
                               6   9 with Compl. Exhibit A, Page ID #22; Compl. Exhibit B, Page ID #28.) 3
                               7         But considering the entire flow Hall actually attached to her complaint,
                               8   Hall’s claim of non-compliance is implausible. By the time the customer has
                               9   reached the “Submit Order” button, she has (1) viewed the disclosure that “All
                              10   magazines will automatically renew annually” that appears right above the
                              11   “Checkout now” button, which must be clicked to proceed; (2) been prompted to
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   view Defendants’ terms and conditions; and (3) viewed the full automatic renewal
       C LEVELA ND




                              13   disclosure, which, as Hall admits, is set off with a bright yellow background and is
                              14   presented before the “Submit Order” button. (Compl. Exhibit B, Page ID #28-32.)
                              15         Thus, Hall’s critique of each piece of the flow (many of which are not
                              16   alleged in her complaint) is irrelevant when the entire flow is considered. 4 For
                              17   example, even though the disclosure before the “Checkout Now” button does not
                              18   itself explain that the subscription will continue until the consumer cancels or
                              19   describe the cancellation policy (Opp’n at 10), the disclosure at the end of the flow
                              20   does, thereby satisfying those requirements of the ARL (Compl. Exhibit B, Page
                              21   ID #31). Simply put, the statute does not require that every term of an agreement
                              22
                              23
                                   3
                                    Defendants do not assert that these distortions were deliberate.
                              24   4
                                    Hall’s sole case on this point, Nguyen v. Barnes & Noble Inc., actually supports
                                   Defendants argument. 763 F.3d 1171 (9th Cir. 2014). There, the Ninth Circuit held
                              25   that where a website “provides no notice to users nor prompts them to take any
                                   affirmative action to demonstrate assent,” the use of hyperlinks alone is
                              26   insufficient. Id. at 1178-79 (emphasis added). In contrast, Defendants here have
                                   provided “notice” of the automatic-renewal feature to users above both the
                              27   “Checkout Now” and “Submit Order” buttons and required users to take
                                   affirmative action by clicking both buttons.
                              28
                                                                               4
                                                                       REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 10 of 15 Page ID #:185



                                1   appear on every button; nor does it dictate use of the terms “we request,” or “I
                                2   affirmatively consent.”
                                3         Likewise, the supposed deficiencies enumerated by Hall on pages 12-13 of
                                4   her brief are either re-treads of her debunked “affirmative consent” argument (id. at
                                5   10-11, Nos. (1), (2), (6)), or the same types of insufficient, conclusory allegations
                                6   of non-compliance that merely recite statutory elements and are belied by the
                                7   documents attached to her complaint (id. Nos. (3), (4), (5)). See Deleon v. Time
                                8   Warner Cable LLC, No. CV 09-2438 AG RNBX, 2009 WL 9426145, at *3 (C.D.
                                9   Cal. July 17, 2009) (Guilford, J.) (“slavishly repeat[ing]” the statutory elements as
                              10    factual allegations does not state valid claims); Lucchesi v. Bank of America, No.
                              11    SACV 19-00012, 2019 WL 1601391, at *2 (C.D. Cal. Feb. 25, 2019) (Guilford, J.)
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    (same).
       C LEVELA ND




                              13          The failure of Hall’s ARL claim alone mandates dismissal of the balance of
                              14    her claims. But each fails for additional reasons as well.
                              15          C.     Hall Lacks Statutory Standing to Assert her UCL Claim.
                              16          Hall argues that because she alleges violations of only the unfair and the
                              17    unlawful prongs of the UCL, she need not allege but-for causation. This is wrong.
                              18    Even under the unfair and unlawful prongs, a plaintiff must allege that the
                              19    purported ARL violation was the but-for cause of her injury in order to have
                              20    statutory standing under the UCL. The Supreme Court of California made this
                              21    requirement clear in Kwikset: “[t]o satisfy the narrower standing requirements
                              22    imposed by [the UCL], a party must . . . show that that economic injury was the
                              23    result of, i.e., caused by, the unfair business practice or false advertising that is the
                              24    gravamen of the claim.” Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 322
                              25    (2011) (emphasis added). The court there went on to specifically address causation
                              26    and explain that the statutory language of the UCL “requires that a plaintiff’s
                              27    economic injury come ‘as a result of’ the unfair competition or a violation of the
                              28
                                                                                 5
                                                                         REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                          CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 11 of 15 Page ID #:186



                                1   false advertising law. ‘The phrase “as a result of” in its plain and ordinary sense
                                2   means “caused by” and requires a showing of a causal connection or reliance on
                                3   the alleged misrepresentation.’” Kwikset, 51 Cal. 4th at 326 (quoting Cal. Bus. &
                                4   Prof. Code §§ 17204, 17535 and Hall v. Time Inc., 158 Cal. App. 4th 847, 855
                                5   (2008), as modified (Jan. 28, 2008)). Thus, to establish standing for an ARL-based
                                6   UCL claim, a plaintiff must allege a causal connection between the alleged injury
                                7   and the alleged violation of the ARL.
                                8         While it is true (as Hall notes and as recognized in Defendants’ moving
                                9   papers) that a plaintiff must allege reliance for purposes of statutory standing only
                              10    if she alleges that defendants provided deceiving or misleading information, which
                              11    Hall does not, that is irrelevant here. Even where a UCL claim does not sound in
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    fraud, plaintiff must still allege but-for causation. See Kissel v. Code 42 Software,
       C LEVELA ND




                              13    Inc., No. SACV151936JLSKESX, 2016 WL 7647691, at *8 (C.D. Cal. Apr. 14,
                              14    2016) (not requiring reliance where plaintiff’s claims did not sound in fraud, but
                              15    rejecting plaintiff’s assertion that no causation was required and holding that
                              16    “some form of causation is clearly required as to her claims”).
                              17          The Ninth Circuit has explained that a plaintiff fails to adequately allege
                              18    causation for purposes of UCL standing “if he or she would have suffered ‘the
                              19    same harm whether or not a defendant complied with the law.’” In re Turner, 859
                              20    F.3d 1145, 1151 (9th Cir. 2017) (quoting Daro v. Superior Court, 151 Cal.
                              21    App.4th 1079, 61 Cal. Rptr.3d 716, 729 (2007)). Hall makes no attempt at meeting
                              22    this standard in her complaint. And her opposition points to nothing that could
                              23    demonstrate that her alleged harm would have occurred even if Defendants
                              24    complied with her (incorrect) reading of the ARL.
                              25          Finally, Johnson v. Pluralsight, LLC, 728 Fed. App’x 674 (9th Cir. 2018)
                              26    does not support Hall’s argument that causation is not required for her claims. The
                              27
                              28
                                                                                6
                                                                        REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 12 of 15 Page ID #:187



                                1   court’s reasoning there focused solely on the injury requirement of standing; it did
                                2   not address the causation requirement for standing.
                                3         Hall’s apparent belief that there is an exception to UCL statutory standing
                                4   for ARL allegations and that her bare allegation of an ARL violation suffices also
                                5   as an allegation of causation is contrary to both California and Ninth Circuit law,
                                6   and this Court should reject it and dismiss Hall’s claims accordingly.
                                7         D.     Hall’s Section 496 and Conversion Claims (Counts II and III) Fail
                                8                for Additional Reasons.
                                9         Plaintiff does not dispute that her § 496 claim requires that she allege that
                              10    Defendants both knew the property at issue (her money) was “stolen” and
                              11    specifically intended to defraud her. (See Defs.’ Brief in Support of Motion to
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    Dismiss at 13-14 and cases cited therein.) Hall also does not refute the fact that,
       C LEVELA ND




                              13    because the sole basis for her theory that her money was stolen is that Defendants’
                              14    violated the ARL, the only plausible way she could allege Defendants knew that
                              15    money was stolen would be to allege that they knew they were violating the ARL.
                              16    Hall makes no such allegation.
                              17          Instead, Hall first claims that she does allege the required knowledge and
                              18    intent in paragraph 52 of her complaint. But paragraph 52 merely recites the
                              19    language of § 496 and contains no factual allegations about Defendants’
                              20    knowledge of any ARL violation, let alone the violation that Hall claims.
                              21          Hall’s attempts to factually distinguish MMM Holdings, Inc. v. Reich, 21
                              22    Cal. App. 5th 167, 185 (Ct. App. 2018), AdTrader, Inc. v. Google, LLC, No. 17-cv-
                              23    07082-BLF, 2018 WL 3428525, at *9 (N.D. Cal. July 13, 2018), and People v.
                              24    Stuart, 272 Cal. App. 2d 653, 656 (1969) are unpersuasive. More important, they
                              25
                              26
                              27
                              28
                                                                                7
                                                                        REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 13 of 15 Page ID #:188



                                1   do not change the fact that knowledge that property is stolen and specific intent to
                                2   defraud are critical elements of her claim and not alleged here.5
                                3            Equally inapposite are Hall’s citations to cases noting that intent may be
                                4       inferred from circumstantial evidence at a hearing, or that an accounting firm
                                5       could be charged with constructive knowledge of a statute providing that its audit
                                6       of an insurance company would go to the insurance commissioner. Nothing in
                                7       those cases relieves Hall of her pleading burdens. And, in any event, Hall alleges
                                8       no facts or circumstances from which Defendants’ knowledge that they were
                                9       violating the ARL (as opposed to knowing it exists) could be inferred or
                              10        constructive knowledge of such violation could be imposed upon them.
                              11             Hall’s argument that reliance or causation is not one of the elements of a
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12        § 496 claim is both incorrect and misses the point. Indeed, the very cases Hall
       C LEVELA ND




                              13        cites make clear that the property must be obtained as a result, or “by means of,”
                              14        the allegedly false pretense and that reliance is required. People v. Brady, 275 Cal.
                              15        App. 2d 984, 995 (1969); see also People v. Wooten, 44 Cal. App. 4th 1834, 1842-
                              16        43 (1996) (“[T]heft by false pretenses requires proof … that the owner transferred
                              17        the property to the defendant in reliance on the representation.”); People v.
                              18        Lorenzo, 64 Cal. App. 3d Supp. 43, 46-47 (App. Dep’t Super Ct. 1976) (no theft
                              19        by false pretenses where there was no reliance on defendant’s conduct).
                              20             Moreover, nowhere in the more than seven pages of her brief devoted to this
                              21        claim does Hall point to any allegation that she would not have purchased her
                              22        subscription but for the technical ARL violation she claims. Because Hall does not
                              23        allege that she ever demanded return of any funds, let alone that Defendants
                              24        refused any such request by her, the repeated claims in her brief that other,
                              25
                              26    5
                                     Section IV.C of Hall’s brief consists entirely of quotations from cases reciting the
                                    elements of a § 496 claim and only confirm that knowledge that property is stolen
                              27    and specific intent to defraud are required. Hall offers no explanation of how she
                                    believes these cases support her claim here.
                              28
                                                                                   8
                                                                           REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                            CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 14 of 15 Page ID #:189



                                1   unnamed people were refused refunds, and that this somehow shows reliance
                                2   cannot save Hall’s claim.
                                3         Finally, Hall’s last-ditch theory that defendant’s alleged ARL violation
                                4   somehow constitutes “larceny” fails for the same reason that her conversion claim
                                5   fails. Both larceny and conversion claims fail where, as here, the purported victim
                                6   consented to the transfer of funds. People v. Williams, 57 Cal. 4th 776, 783 (2013)
                                7   (“[L]arceny requires a trespassory taking, which is a taking without the property
                                8   owner’s consent.”); see Klett v. Sec. Acceptance Co., 38 Cal. 2d 770, 789 (1952);
                                9   Driver v. Acquisto, 145 Cal. App. 2d 304, 308 (1956). Hall’s voluntary actions in
                              10    ordering her subscription, and not cancelling after she received notice that it
                              11    would renew if she did not cancel, constitute consent for purposes of both larceny
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    and conversion and bar these claims.
       C LEVELA ND




                              13
                                          E.     Hall Likely Cannot Plead Plausible Claims in an Amended
                              14
                                                 Complaint.
                              15
                                          In their motion, Defendants expressed doubt that Hall could amend her
                              16
                                    complaint to allege facts plausibly supporting her claims but admitted that she had
                              17
                                    a right to try. Hall chose not to do so before filing her opposition, and instead asks
                              18
                                    the Court to permit her to amend if her complaint is dismissed. (Opp’n at 27.) But
                              19
                                    tellingly, Hall does not point to any additional facts she would (or could) allege in
                              20
                                    an amended complaint, and certainly no facts about her own transaction or
                              21
                                    circumstances. While leave to amend is usually freely given at this stage of the
                              22
                                    proceedings, the motion to dismiss record, Hall’s tepid request for leave to amend,
                              23
                                    and her untimely filing all suggest that she has nothing more to say. Whitehurst v.
                              24
                                    CVS Pharmacy, 2013 WL 6086905, at *4 (C.D. Cal. Nov. 18, 2013) (Guilford, J.)
                              25
                                    (dismissing where amendment “would be an exercise in futility”).
                              26
                              27
                              28
                                                                                9
                                                                        REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 20 Filed 09/09/19 Page 15 of 15 Page ID #:190



                                1   3.    CONCLUSION
                                2         Defendants respectfully request that the Court dismiss Hall’s complaint in its
                                3   entirety, and with prejudice.
                                4                                       Respectfully submitted,
                                5
                                6    Dated: September 9, 2019           BAKER & HOSTETLER LLP
                                7
                                                                        By:     /s/ Kyle T. Cutts
                                8                                               KYLE T. CUTTS (CA Bar No. 257641)
                                9                                               kcutts@bakerlaw.com
                                                                                Key Tower
                              10                                                127 Public Square, Suite 2000
                              11                                                Cleveland, OH 44114-1214
                                                                                Telephone: 216.621.0200
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12                                                Facsimile: 216.696.0740
       C LEVELA ND




                              13                                         Attorney for Defendants
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                              10
                                                                      REPLY IN SUPPORT OF MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                                                       CASE NO.: 8:19-CV-01153-AG-ADS
